Title: I. The Secretary of State to William Short, 15 March 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Mar. 15. 1791.

In mine of Jan. 23. I acknoleged the receipt of your letters from No. 29. to 48. inclusive except 31. 44. 45. 46. Since that I have recieved No. 45. and 50. The former in 3. months, 7 days the latter 2 mo. 17 days by the English packet which had an uncommonly long passage. Nos. 31. 44. 46. 47. 48. 49. are still missing. They have probably come through merchant vessels and merchants who will let them lie on their counters two or three months before they will forward them. I wrote you on the 8th. and 12th. instant by a private hand on particular subjects. I am not certain whether this will be in time to go by the same conveyance. In your’s of Dec. 23. you suppose we recieve regularly the journals of the national assembly from your Secretary at Paris, but we have never recieved any thing from him. Nothing has been addressed to him, his name being unknown to us.

It gives great satisfaction that the Arret du Conseil of Dec. 1787. stands a chance of being saved. It is in truth the sheet anchor of our connection with France, which will be much loosened when that is lost. This arret saved, a free importation of salted meats into France and of provisions of all kinds into her colonies, will bind our interests to that country more than to all the world besides. It has been proposed in Congress to pass a navigation act, which will deeply strike at that of Gr. Britain. I send you a copy of it. It is probable the same proposition will be made at the next congress as a first step, and for one more extensive at a later period. It is thought the first will be carried: the latter will be more doubtful. Would it not be worth while to have the bill now inclosed, translated, printed, and circulated among the members of the National assembly? If you think so, have it done at the public expence, with any little comment you may think necessary, concealing the quarter from whence it is distributed: or take any other method you think better to see whether that assembly will not pass a similar act. I shall send copies of it to Mr. Carmichael at Madrid, and to Colo. Humphreys appointed Resident at Lisbon, with a desire for them to suggest similar acts there. The measure is just, perfectly innocent as to all other nations, and will effectually defeat the navigation act of Great Britain, and reduce her power on the ocean within safer limits.
The time of the late Congress having expired on the 3d. instant they then separated of necessity. Much important matter was necessarily laid over: this navigation act among others. The land-law was put off, and nothing further done with the mint than to direct workmen to be engaged. The new Congress will meet on the 4th. Monday in October. Their laws shall be sent you by the first opportunity after they shall be printed. You recieve herewith those of their second session.—We know that Massachusets has agreed to the amendments to the constitution, except (as is said) the 1st. 2d. and 12th. articles. The others therefore are now in force. The articles excepted will depend on the other legislatures. The late expedition against the Northern Indians having been ineffectual, more serious operations against them will be undertaken as soon as the season admits. The President is just now setting out on a tour to the Southern states, from whence he will not return till June. The British packet being the quickest mode of conveyance I shall avail myself of that as well as of the French packet to write to you. Are the letters which now pass through the French post office, opened, as they were under the  former government? This is important for me to know. I am with great & sincere esteem Dear Sir Your most obedient & most humble servt,

Th: Jefferson


P.S. I omitted to draw your attention to an additional duty of one cent per gallon on rum by name. This was intended as some discrimination between England and France. It would have been higher but for the fear of affecting the revenues in a contrary direction.

